



Exhibit 10.3


DUKE ENERGY CORPORATION DIRECTOR COMPENSATION PROGRAM SUMMARY
Effective May 4, 2017, the compensation paid to our outside directors will
consist of:
Type of Fee
Fee
Annual Board Retainer (Cash)
$125,000
Additional Annual Board Retainer (Cash) (up to one)
If director meets one or more of the following during the calendar year:
- Serves as a member of a special committee
- Attends (in person) more than two offsite committee meetings (excluding the
annual Board retreat)
- Attends more than thirty (30) meetings of the Board and its regular standing
committees
$10,000
Annual Board Retainer (Stock)
$160,000
Annual Non-Executive Chairman of the Board Retainer, if applicable
$100,000
Annual Lead Director Retainer, if applicable
$40,000
Annual Audit Committee Chair Retainer
$25,000
Annual Compensation Committee Chair/Nuclear Oversight Committee Chair Retainer
$20,000
Annual Committee Chair Retainer (Other Committees)
$15,000






